Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18, drawn to a control workstation.
Group II, claim(s) 19-22, drawn to an integrated well construction system.
Group III, claim(s) 23, drawn to well construction.
Group IV, claim(s) 24, drawn to well operations.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of:
A plurality of automatically controlled well construction machines, and a drawworks, an iron roughneck, a catwalk, a top drive, a top drive elevator, finger board, a drilling fluid pumping system and a drilling fluid recondition system. 
However, the integrated well construction system, IWCS, of claims 1 and 19 does not specify the tubular handing machines of claim 23 and of claim 24: as such, the IWCS of claims 1 and 19 can be interpreted to comprise embodiments wherein the IWCS only comprises the minimum well construction machine requirements for a well to be drilled, said machine requirements also being common to claims 23 and 24, i.e. drawworks, an iron roughneck, a catwalk, a top drive, a top drive elevator, a finger board, a drilling fluid pumping system and a drilling fluid recondition system]. 
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Orban (WO 2017/132297).  
Orban (Figs. 1-3, ¶ [0045-0046, 0055, 0060]) discloses a rig computing resource environment (205; Figs. 2-3) comprising control device (204; Figs. 2-3) and system (207) and capable of controlling the various well construction systems (210, 212, 214; Figs. 2-3) of the rig, said rig computing resource environment (205). Orban further teaches that said well construction systems (210, 212, 214; Figs. 2-3) each comprises various well construction machines (Fig 1), a plurality of automatically controlled well construction machines (automatically controlled by at least the rig computing resource environment 205). Furthermore, Orban discloses a drawworks (124, Fig. 1; ¶ [0029]), an iron roughneck (170, Fig 1; ¶ [0033]), a catwalk (166, Fig 1; ¶ [0032]), a top drive (116, Fig1; ¶ [0028]), a top drive elevator (136, Fig 1; ¶ [0030]), finger board (184, Fig 1; ¶ [0039]), a drilling fluid pumping system (142, Fig 1; ¶ [0031]) and a drilling fluid recondition system (162, Fig 1; ¶ [0031]). 
The technical features of claim 1, representing the difference over the non- inventive common matter, are "a human-machine interface (HMI) comprising a display, a touch screen, a joystick, and a processing system comprising a processor and a memory having a construction program thereon that, when executed by the processor: presents a human operator of the control workstation with a setup wizard guiding the operator through entering operating parameters for one or more well construction machines of the integrated subsystems to perform a well construction sequence; and controls the integrated control devices, and thus the integrated subsystems, to perform the well construction sequence based on the entered operating parameters." These features provide the technical effect of enabling a human operator to change an operating parameter of one of more well construction machines (see application description page 194, lines 7-9) and solve the objective technical problem of how to enable a human operator to change an operating parameter of one of more well construction machines. 
The technical features of claim 19, representing the difference over the non- inventive common matter, are "prevents collisions between machines of the IWCS". These features provide the technical effect of improving the safety of well construction operations (see application description page 2, lines 7-9) and solve the objective technical problem of how to improve the safety of well construction operations. 
The technical features of claim 23, representing the difference over the non- inventive common matter, are "a tong-handling trolley; a tong-handling arm; a tubular delivery arm; a lower stabilizing arm; an upper tubular restraint; an intermediate tubular restraint; a lower tubular restraint; a transfer bridge racker; a setback guide arm; a mousehole". These features provide the technical effect of enabling a higher tripping speed (see description page 181, lines 6-25) and solve the objective technical problem of how to enable a higher tripping speed. 
The technical features of claim 24, representing the difference over the non- inventive common matter, are "building tubular stands; tripping-in drill collar stands; tripping-out drill collar stands; tripping-out wet; backreaming; moving tubular stands from the well center to the catwalk; moving casing from the catwalk to the well center using a casing tong; moving casing from the catwalk to the well center using a tubular delivery arm and a casing running tool; moving large diameter casing from the catwalk to the well center using the top drive and the casing running tool; building casing stands; and tripping-in casing stands without using the casing running tool." These features provide the technical effect of enabling a casing to be deployed in a borehole (see description page 6, lines 18-28) and solve the objective technical problem of how to deploy a casing in a borehole.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672